Citation Nr: 0408057	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-14 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1969 
until February 1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
rating decision of the Regional Office (RO) in North Little 
Rock, Arkansas that denied service connection for PTSD.  The 
veteran now resides within the jurisdiction of the St. Louis, 
Missouri RO.

The veteran was afforded a personal hearing in September 2003 
before the undersigned Member of the Board sitting at St. 
Louis, Missouri; the transcript of which is of record.  


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic emotional stressors he was exposed to as the result 
of service in Thailand during the Vietnam War era for which 
service connection is warranted.

The veteran during is hearing before the undersigned Veterans 
Law Judge in September 2003 indicated that PTSD was diagnosed 
at a VA facility in 2002.  These records are not on file.  He 
indicated that he was a member 46th Special Forces.  This is 
confirmed by his personnel records which also showed he 
served in Thailand from November 1970 to January 1972.  He 
reported his stressors.  He indicated that when he was 
stationed in Shogen, Thailand he trained counter insurgents 
who were essentially terrorists and he had guilty feels 
regarding this type of training.  He further stated that he 
witness brutal interrogations by Thai Special Forces.  He 
stated that he was involved in a car accident but that this 
incident could not be verified.  The Board believes that an 
attempt should be made to verify these stressors.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO is requested to obtain all 
treatment records from the Little Rock, 
Arkansas VA Medical Center from 
November 2001 to the present and any of 
the veteran's records from the 
Knoxville, Tennessee VA facility should 
also be retrieved and associated them 
with the claims folder.  

3.  The veteran should be asked to 
indicate the month and the year he was 
involved in the car accident and the 
time frame regarding his training of 
insurgents and observing the 
interrogations.    He should indicate 
the month and year when the Jumpmaster 
fell to his death and whether he 
observed this accident and the month 
and year of the deaths of eight 
soldiers at Demolition school at Ft. 
Bragg.  He should be asked to provide 
detailed information regarding any 
other stressors, to include combat.

4.  To the extent possible, the RO 
should thereafter prepare a summary of 
all of the claimed stressors to include 
those reported above.  This summary and 
any additional information, should be 
sent to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
formerly the United States Army and 
Joint Services Environmental Support 
Group, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197. USASCRUR 
should be requested to provide any 
information available which might 
corroborate the appellant's alleged 
stressors and any other sources, which 
may have pertinent information to assist 
in verifying the stressors.  

5.  If a stressor is sufficiently 
identified, the veteran should be 
scheduled for a VA examination to be 
conducted by a psychiatrist and a 
psychologist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder is to be made available for 
review by the examiners prior to the 
examination.  All necessary special 
studies or tests should be 
accomplished.

The examiners should be informed that 
only stressors, that have been verified 
by the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  If the 
diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether the stressor(s) found 
to be established by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and the in-service 
stressors found to be established by 
the record.  A complete rationale for 
any opinion expressed must be provided.  

6.  Thereafter, the RO should 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




